DETAILED ACTION
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 9-11, 13, 16, 18 is/are rejected under 35 U.S.C. 102a2 as being anticipated by McClean (US 20160245529A1).
Regarding claim 1, McClean discloses a stove, comprising: 
a first cover (130) including a cavity; 
a second cover (150) including a cavity; and 
a main portion (140) including a first end portion (141) and a second end portion (142), the first end portion defining a first opening and the second end portion defining a second opening (para. 39),
 the main portion including a horizontal row of holes (145, Fig. 5) in the first end portion and a horizontal row of holes (146, Fig. 5) in the second end portion, 
in a stowed configuration, the first end portion of the main portion being disposed in the cavity of the first cover and the second end portion of the main portion being disposed in the cavity of the second cover (see figure below showing where the pieces of the stove can be aligned and held, e.g., by hand, in the claimed stowed configuration), 
in a deployed configuration, the second end portion of the main portion being disposed in the cavity of the second cover such that the second cover entirely covers the horizontal row of holes in the second end portion (see figure below showing where the pieces of the stove can be aligned and held in the claimed deployed configuration), and 
the main portion having a portion exposed outside of the first cover and the second cover when in the stowed configuration and in the deployed configuration (see Fig. below).

    PNG
    media_image1.png
    397
    413
    media_image1.png
    Greyscale

 
Regarding claim 9, McClean discloses wherein the main portion includes at least one opening (space between mesh 144, Fig. 5) through which fuel can be inserted during operation of the stove.  
Regarding claim 10, McClean discloses wherein, in the deployed configuration, the second cover is configured to cover the at least one opening (Fig. 9).  
Regarding claim 11, McClean discloses wherein the second cover includes a recess (space between 152 and 154, Fig. 8), the recess being on an opposite side of the cavity (space above 156) of the second cover, the recess facing in a downward direction away from the main portion.  
Regarding claim 13, McClean discloses wherein the recess and the cavity of the second cover have a common wall (154+156).  
Regarding claim 16, McClean discloses wherein the main portion includes at least one opening (space between mesh 144, Fig. 5) through which fuel can be inserted during operation of the stove, and in the deployed configuration, the second cover covers the at least one opening (see annotated Fig. and Fig. 9).  
Regarding claim 18, McClean discloses wherein: the first cover further includes a recess (space above 135 and below 116, Fig. 9) on an opposite side of the first cover relative to the cavity (space below 135,); and the second cover further includes a recess (space between 152 and 154, Fig. 8) on an opposite side of the second cover relative to the cavity (space above 156).  
Claim(s) 1, 3-5, 15, 17, 21-23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Vinett (US 20140299005 A1).
Regarding claim 1, Vinett discloses a stove, comprising: 
a first cover (20, Fig. 3) including a cavity; 
a second cover (11, Fig. 3) including a cavity; and 
a main portion (14) including a first end portion (top open end) and a second end portion (36), the first end portion defining a first opening and the second end portion defining a second opening,
 the main portion including a horizontal row of holes (top row of holes 16) in the first end portion and a horizontal row of holes (bottom-most row of holes 16) in the second end portion, 
in a stowed configuration, the first end portion of the main portion being disposed in the cavity of the first cover and the second end portion of the main portion being disposed in the cavity of the second cover (see figure below showing where the pieces of the stove can be aligned and held, e.g., by hand, in the claimed stowed configuration), 
in a deployed configuration, the second end portion of the main portion being disposed in the cavity of the second cover such that the second cover entirely covers the horizontal row of holes in the second end portion (see figure below showing where the pieces of the stove can be aligned and held in the claimed deployed configuration), and 
the main portion having a portion exposed outside of the first cover and the second cover when in the stowed configuration and in the deployed configuration (see annotated Fig. below).

    PNG
    media_image2.png
    334
    428
    media_image2.png
    Greyscale

Regarding claim 15, Vinett discloses wherein the main portion further includes a vertical column of holes (holes 16 between the cited horizontal rows of holes), and in the deployed configuration, the second cover covers at least a portion of the vertical column of holes (see annotated Fig).  
Regarding claim 17, Vinett discloses wherein, in the deployed configuration, the first cover is stacked below the second cover (this can happen when the stove, in the deployed configuration, is upside down with the cover 11 at the top, and cover 20 is on the bottom).  
Regarding claim 21, Vinett discloses (see rejection of claim 1 for citations unless otherwise noted) a stove, comprising: a first cover including a cavity; a second cover including a cavity; and a main portion including a first end portion and a second end portion, the first end portion defining a first opening and the second end portion defining a second opening, the main portion including a horizontal row of holes in the first end portion and a horizontal row of holes in the second end portion, 
in a stowed configuration, the first end portion of the main portion being disposed in and enclosed within the cavity of the first cover and the second end portion of the main portion being disposed in and enclosed within the cavity of the second cover, 
in a deployed configuration, the second end portion of the main portion being disposed in the cavity of the second cover such that the second cover entirely covers the horizontal row of holes in the second end portion, and in a deployed configuration, the horizontal row of holes in the first end portion being exposed outside of the second cover.
Regarding claim 3, Vinett discloses wherein the horizontal row of holes in the first end portion includes a first horizontal row of holes (top row of holes 16) and a second horizontal row of holes (row of holes 16 right below the first horizontal row of holes), at least one of the first horizontal row of holes or the second horizontal row of holes functions as an exhaust set of holes during operation of the stove (burning fuel can be placed inside the main portion 14 and the exhaust would come out of either row of holes).
Regarding claim 4, Vinett discloses wherein the horizontal row of holes in the first end portion includes a first horizontal row of holes (top row of holes 16) and a second horizontal row of holes (second row of holes 16 from the top), at least one of the first horizontal row of holes or the second horizontal row of holes functions as a combustion set of holes during operation of the stove (either row of holes can provide combustion air into the main portion).
Regarding claim 5, Vinett discloses wherein the main portion includes a plurality of holes arranged in columns of inner vertical holes and columns of outer vertical holes, the columns of inner vertical holes being arranged between the columns of outer vertical holes (any two adjacent columns, between the horizontal row of holes in the first end portion and the horizontal row of holes in the second end portion, can be considered the inner vertical holes, and the columns of holes adjacent the inner vertical holes can be the outer vertical holes).
Regarding claim 22, Vinett discloses wherein the first opening defined by the first end portion is uncovered when in the deployed configuration (the deployed configuration can be the same as shown for the rejection of claim 21 except with the cover 20 taken off).
Regarding claim 23, Vinet discloses (see rejection of claim 1 for citations unless otherwise noted) a stove, comprising: a first cover including a cavity; a second cover including a cavity, the first cover and the second cover each excluding a row of holes; and a main portion including a first end portion and a second end portion, the first end portion defining a first opening and the second end portion defining a second opening, the main portion including a plurality of holes in a sidewall of the second end portion, 
in a stowed configuration (the pieces of the stove can be arranged in the stowed configuration as shown below), the first end portion of the main portion being disposed in the cavity of the first cover and the second end portion of the main portion being disposed in the -5-AMENDMENT AND RESPONSE UNDER 37 CFR § 1.116 ANDcavity of the second cover,
 in a deployed configuration (the pieces of the stove can be arranged in the deployed configuration as shown below), the second end portion of the main portion being disposed in the cavity of the second cover such that the second cover covers the plurality of holes in the second end portion, the first opening defined by the first end portion being uncovered when in the deployed configuration, the main portion having a portion exposed outside of the first cover and the second cover when in the stowed configuration and in the deployed configuration.

    PNG
    media_image3.png
    324
    418
    media_image3.png
    Greyscale




Allowable Subject Matter
Claims 6-8, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered. 
Applicant asserts that the configurations presented by the Examiner would destroy the intended use of the stove.  The Examiner respectfully disagrees.  The configurations are example configurations for which the pieces of the stove can be arranged.  A user can rearrange the pieces to be in the configuration shown in the disclosure during a normal cooking operation of the stove.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762